DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 12/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binger (US 2013/0044966 A1).

Regarding claim 1, Binger discloses a method of manufacturing a thermoplastic bag (See method illustrated in Fig 6 & bag of Fig 1, #400), comprising: 
forming a hem (#470) with an at least one sidewall (#418/#420) of the thermoplastic bag; and 
disposing an odor control component within the hem of the at least one sidewall of the thermoplastic bag (See ¶ [0025] - "...In this configuration, any liquid additive, fragrance, malodor control agent, fragrance release inhibitor, or a combination thereof concentrated in the hem area, the draw tape, the interior of the bag, or the bottom of the bag is localized near the source of malodors.").

Regarding claim 2, Binger further discloses wherein disposing the odor control component within the hem of the at least one sidewall comprises disposing the odor control component between a skirt portion of the hem and an outer surface of the thermoplastic bag (See Figs 6 & 7 illustrating that the odor control component is dosed between the two layers of the folded web of material {#86/#88} corresponding to the two side walls {#418/#420} of the final bag - and thus between the skirt portion {illustrated but not annotated in Fig 2} and an outer surface of the bag. See further ¶ [0025] - "...In this configuration, any liquid additive, fragrance, malodor control agent, fragrance release inhibitor, or a combination thereof concentrated in the hem area, the draw tape, the interior of the bag, or the bottom of the bag is localized near the source of malodors." This passage also describes that the odor control component is located within the interior of the bag {below the skirt portion}).

Regarding claim 3, Binger further discloses wherein disposing the odor control component within the hem of the at least one sidewall comprises disposing the odor control component within a draw tape sleeve of the thermoplastic bag (See further ¶ [0025] - "...In this configuration, any liquid additive, fragrance, malodor control agent, fragrance release inhibitor, or a combination thereof concentrated in the hem area, the draw tape, the interior of the bag, or the bottom of the bag is localized near the source of malodors." This passage describes that the odor control component is located within the draw tape portion of the bag).

EXAMINER’S NOTE: If an argument is presented to the rejection of claims 1-3 in view of Binger above, then an alternative rejection to claim 1 over Fraser in view of Longmoore is presented below.

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fraser (US 2011/0117307 A1) in view of Longmoore (US 2007/0014992 A1).

Regarding claim 1, Fraser teaches a method of manufacturing a thermoplastic bag (See bag of Fig 1A), comprising: 
forming a hem (See Fig 8, #86) with an at least one sidewall of the thermoplastic bag (See Fig 8 illustrating that the bag has at least two side-walls formed within).
	Fraser does not specifically teach disposing an odor control component within the hem of the at least one sidewall of the thermoplastic bag.
	Longmoore teaches disposing an odor control component within the hem of the at least one sidewall of the thermoplastic bag (See at least ¶ [0005] describing that the formed flexible packaging material includes an odor reducing aroma material. See further ¶ [0026]. The use of the packaging material taught by Longmoore to create the bag as taught by Fraser would teach the use of an odor control component within the hem of the bag, since the material exists throughout the material of Longmoore).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fraser to incorporate the teachings of Longmoore to include the use of material comprising an odor control component to construct the bag of Fraser with the motivation of providing a long-lasting component for reducing un-wanted odors and releasing pleasant-smelling odors, as recognized by Longmoore in ¶ [0002] – [0005]. One of ordinary skill in the art would further recognize that the “trash bag” of Fraser (use of bag as a trash-holding bag disclosed by Fraser in abstract) would benefit from an odor-reducing component (as taught by Longmoore) to improve the smell of the trash-bag’s surrounding environment in the home.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas (US 2006/0110080 A1) teaches a bag (See Figs 1-2) dosed with an “odor management agent to reduce, mask, or neutralize odors from garbage or waste” (see abstract. See further ¶ [0008]).
Belias (US 2003/0223657 A1) teaches a bag (Fig 2a) wherein the bag inner portion includes an odor-masking/neutralizing agent (see abstract & ¶ [0007])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	
/ANDREW M TECCO/Primary Examiner, Art Unit 3731